Exhibit 10.3

 

AMENDED AND RESTATED

OPTION AGREEMENT

 

This Amended and Restated Option Agreement (this “Restated Option Agreement”) by
and among Indigo-Energy, Inc., a Nevada corporation (“Parent”), HDIMAX, Inc., a
Delaware corporation (“HDIMAX” or “Surviving Corporation”), Fashion Style Mag,
Inc., a Delaware corporation (“FSM”), and Rajinder Brar, as the sole owner of
one hundred percent (100%) of the outstanding shares of common stock of FSM
(“Owner”), is made effective as of November 21, 2014, in accordance with the
following terms and conditions. Capitalized terms used and not defined herein
shall have the meanings ascribed to such terms in the Merger Agreement.

 

RECITALS:

 

A. Whereas, Parent and HDIMAX entered into an Agreement and Plan of Merger
effective as of September 2, 2014 (the “Merger Agreement”) with HDIMAX
Acquisition Corporation, a wholly-owned subsidiary of Parent formed for the
purpose of completing the merger (“Merger Sub”), which provides for the merger
(the “Merger”) of Merger Sub with and into HDIMAX, with HDIMAX surviving the
Merger as a wholly-owned subsidiary of Parent;

 

B. Whereas, FSM owns, either directly or indirectly, certain assets, set forth
under Schedule A hereto (the “FSM Assets”);

 

C. Whereas, in connection with the Merger Agreement, Parent, HDIMAX, FSM and
Owner entered into an Option Agreement effective as of September 8, 2014 (the
“Option Agreement”);

 

D. Whereas, the Merger has not yet closed, and Parent, HDIMAX and Merger Sub
entered into Amendment No. 1 to the Merger Agreement effective as of November
20, 2014 (the Merger Agreement, as so amended, the “Amended Merger Agreement”);
and

 

E. Whereas, the parties hereto desire to amend and restate the Option Agreement
pursuant to Section 8 (Entire Agreement; Modification) of the Option Agreement
to ensure consistency with the Amended Merger Agreement and to make certain
conforming changes.

 

NOW THEREFORE, in consideration of the premises and mutual covenants and
agreements contained in this Restated Option Agreement and the Amended Merger
Agreement, the parties hereto agree as follows:

 

1. OPTION TO PURCHASE FSM STOCK. Subject to the terms and conditions of this
Restated Option Agreement, Owner hereby grants to Parent an irrevocable option
(the “Option”) to purchase all of the outstanding capital stock of FSM, at any
time on or before the Expiration Date (as defined below), for stock in Parent
and/or cash equal to the fair market value of FSM at the time the Option is
exercised.

 



1

 

 

2. EXERCISE OF OPTION. Subject only to the closing of the Merger, Parent may
exercise the Option, at any time after the Effective Time of the Merger and
before the Expiration Date (the “Term of the Option”). Parent may exercise the
Option directly, or through one or more of its subsidiaries. If Parent desires
to exercise the Option, Parent shall deliver written notice to Owner and FSM
stating Parent’s intention to exercise the Option (the “Exercise Notice”), and
the closing related to the purchase of the FSM Assets shall be held within
thirty (30) days of the delivery of the Exercise Notice.

 

3. EXPIRATION DATE. The Option shall expire at the earlier of (A) the
termination of Amended Merger Agreement, in accordance with its terms, or (B)
December 31, 2015 (such expiration date is referred to as the “Expiration
Date”).

 

4. NON-COMPETITION AGREEMENT

 

(a) During the Term of the Option, neither FSM, Owner nor their respective
Affiliates shall, either directly or indirectly, participate in, assist, aid or
advise in any way any business or enterprise that competes with the Business.
The “Business” means the business of HDIMAX, Inc., substantially as in effect
immediately before the Closing (as defined in Amended Merger Agreement) of the
transactions contemplated by Amended Merger Agreement, as such business may be
modified from time to time at the discretion of the Board of Directors.

 

(b) During the Term of the Option, neither FSM, Owner nor their respective
Affiliates shall, either directly or indirectly, solicit the business of any
customer with which Parent or Surviving Corporation or their Affiliates has had
a relationship, if such solicitation could reduce the amount of business Parent
or Surviving Corporation conducts with such party.

 

5. COVENANTS OF OWNER AND FSM. Owner and FSM hereby covenant that the FSM Assets
will not be transferred or in any way encumbered during the Term of the Option.

 

6. RELEASE OR CANCELLATION OF OPTION HOLDBACK STOCK.

 

(a) On the Closing Date, Buyer shall withhold the Option Holdback Stock that
otherwise would be payable to Seller’s Principal Stockholder pursuant to Amended
Merger Agreement. The Option Holdback Stock shall be held by Buyer and treated
in the manner set forth below.

 

(b) Subject to the following requirements, the Option Holdback Stock shall be
held back during the period following the Closing until the earlier of (i) the
exercise of the Option or (ii) the expiration of the Option (the “Option
Holdback Period”). Any dividends paid to, or accrued to the benefit of,
stockholders of Buyer’s common stock on or after the Closing Date and before the
release of the Option Holdback Stock (“Accrued Dividends”) shall be held in
escrow along with the Option Holdback Stock and be transferred with the Option
Holdback Stock when the Option Holdback Stock is released. Shares plus cash
equal to Accrued Dividends (if any) shall be transferred and paid to Seller’s
Principal Stockholder or cancelled in accordance with the schedule set forth
below.

 



2

 

 

(c)Release or Cancellation of Option Holdback Stock.

    (i)If the Option Holdback Period ends due to the exercise of the Option,
then the Option Holdback Stock, along with any Accrued Dividends, shall be
delivered to Seller’s Principal Stockholder within three (3) business days of
the exercise of the Option.

 

(ii)If the Option Holdback Period ends due to the expiration of the Option, then
the Option Holdback Stock, along with any Accrued Dividends, shall be canceled.

 

7. REMEDIES. Owner and FSM acknowledge and agree that a breach of Section 4 or
Section 5 of this Restated Option Agreement by Owner or FSM cannot be adequately
compensated in an action for damages at law, and equitable relief would be
necessary to protect Parent from a violation of this Restated Option Agreement
and from the harm that this Restated Option Agreement is intended to prevent. By
reason thereof, Owner and FSM acknowledge and agree that Parent is entitled, in
addition to all other remedies that Parent may have under this Restated Option
Agreement or otherwise, to preliminary and permanent injunctive and other
equitable relief to prevent or curtail any breach of this Restated Option
Agreement.

 

8. REPRESENTATIONS OF PARENT

 

(a) Organization. Parent is a company validly existing under the laws of Nevada
and has the requisite power and authority to carry on business as is now being
conducted.

 

(b) Authority. Parent has full legal right, power and capacity to enter into,
execute, deliver and perform this Restated Option Agreement and all attendant
documents and instruments contemplated hereby.

 

9. ENTIRE AGREEMENT; MODIFICATION.

 

This Restated Option Agreement constitutes the entire Agreement among Parent,
HDIMAX, FSM and Owner pertaining to the subject matter hereof and supersedes all
prior negotiations, agreements and understandings with respect to the subject
matter hereof. This Restated Option Agreement may not be amended or otherwise
changed except by a writing executed by all of Parent, HDIMAX, FSM and Owner.

 

10. GOVERNING LAW

 

This Restated Option Agreement shall be governed by, interpreted under and
construed and enforced in accordance with the Laws of Nevada.

 

 



3

 

 

IN WITNESS WHEREOF, the parties have executed this Restated Option Agreement as
of the date above written.

 

 

INDIGO-ENERGY, INC.

 

 

By: /s/ James C. Walter Sr.                   

Name: James C. Walter Sr.

Title: CEO

 

 

 

HDIMAX, INC.

 

 

By: /s/ Rajinder Brar                               

Name: Rajinder Brar

Title: CEO

 

 

 

FASHION STYLE MAG, INC.

 

 

By: /s/ Rajinder Brar                               

Name: Rajinder Brar

Title: CEO

 

 

 

OWNER

 

 

/s/ Rajinder Brar                                     

Rajinder Brar





 

 

 

 

 

 

[SIGNATURE PAGE TO AMENDED AND RESTATED OPTION AGREEMENT]

 

 



4

 

 

Schedule A

FSM Assets

 

“FSM Assets” shall mean and include any and all inventions, patents, patent
applications, and patent disclosures (including all related divisions,
continuations, continuing prosecution applications, continuations in part,
reissues, renewals, reexaminations, and extensions thereof), works of
authorship, content, copyrights, trademarks, service marks, trade names, domain
names, trade dress, logos and similar designations, trade secrets, semiconductor
design rights, computer programs (in source code and object code form),
materials, records, files, flow charts, formulae, enhancements, updates,
modifications, translations, licenses, permits, contracts, adaptations,
information, specifications, designs, process technology, manufacturing
requirements, quality control standards, information and supply chain
information systems, and any other intellectual and industrial property rights,
intangible property rights, and proprietary rights, whether registered or
unregistered, which are owned, licensed, or otherwise acquired by FSM before or
after the Effective Date, and any and all additions, modifications,
enhancements, updates, extensions, derivative works, formulations or further
developments thereto, used in connection with, or related to, any of the
following websites with respect to their use, reproduction, distribution,
performance, or display throughout the world.

 

FASHIONSTYLEMAG.COM - Founded: Dec 2008 / Started: January 2009;
http://www.fashionstylemag.com/

The go to spot for the latest in fashion, beauty tips, how-tos, designers,
celebrity trends daily. With over 83% women as its target audience according to
its over 2.4 million Facebook fans and is one of the highest fashion/beauty
Facebook pages on Facebook. The site reaches over 5 million unique visitors per
month, according to Google Analytics, and over 5 million people on Facebook
weekly, according to Facebook insights, boosting over 200 million monthly
website ad impressions.

THEWOMANLIFE.COM - Founded: Dec 2008 / Started: January 2009;
http://www.thewomanlife.com/

A site by women for women. Focusing on health, fitness, fashion/beauty, how-tos,
celebrity trends and much more. It’s a top spot for women, with over 84% of its
over 300K fans on Facebook being women. The site reaches over 2 million unique
visitors per month, according to Google Analytics, and over 1 million people on
Facebook weekly, according to Facebook insights, boosting over 80 million
monthly website ad impressions. 

SOUTHASIANLIFE.COM - Founded: Dec 1999 / Started: April 2000;
http://www.southasianlife.com/

The go to spot for South Asians on the latest in fashion, beauty tips, how-tos,
designers, Bollywood trends daily. With over 73% women as its target audience
according to its over 2.8 million Facebook fans, spread over 5 Facebook pages
focusing on Beauty, Weddings and Health. The site reaches over 700K unique
visitors per month, according to Google Analytics, and over 500K million people
on Facebook weekly, according to Facebook insights, boosting over 60 million
monthly website ad impressions.

THEMANLIFE.COM - Founded: Dec 2008; http://www.themanlife.com/

Positioned as a source for Men's lifestyle. Which would include content on
health, fitness, relationships, career, grooming, style, outdoors, sports, cars,
women, and entertainment.

 



5




